 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                     CASE NO. C12-1282JLR

11                               Plaintiff,              ORDER

12                       v.

13         CITY OF SEATTLE,

14                               Defendant.

15         The court hereby APPROVES the Seattle Monitoring Team’s February 2019

16 invoice and DIRECTS the Clerk to pay the invoice from funds presently on deposit in the

17 registry of the court with regard to this case.

18         Dated this 28th day of March, 2019.

19

20

21
                                                     A
                                                     JAMES L. ROBART
22                                                   United States District Judge


     ORDER- 1
